******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ENRICO MANGIAFICO v. TOWN OF FARMINGTON
               (AC 37976)
                  Alvord, Keller and Beach, Js.
        Argued January 3—officially released May 16, 2017

  (Appeal from Superior Court, judicial district of
 Hartford, Robania, J. [motion to dismiss] Scholl, J.
                    [judgment].)
  Kenneth R. Slater, Jr., with whom, on the brief, was
Kelly C. McKeon, for the appellant (defendant).
  Jon L. Schoenhorn, for the appellee (plaintiff).
                          Opinion

   ALVORD, J. The defendant, the town of Farmington
(town), appeals from the judgment rendered by the
trial court, Scholl, J., in favor of the plaintiff, Enrico
Mangiafico, on his ‘‘Petition to Reopen Assessment.’’
The plaintiff’s petition challenged the town’s issuance
of various citations for violations of the town’s blight
ordinance. On appeal, the town claims that the court,
Robaina, J., improperly (1) denied its motion to dismiss
the plaintiff’s action for lack of subject matter jurisdic-
tion, and (2) determined that the town was judicially
estopped from arguing that the plaintiff’s claims were
not ripe for adjudication because it had taken an incon-
sistent position in a prior action between the parties.1
We agree with the town’s claims and, accordingly,
remand the case to the trial court with direction to
dismiss the plaintiff’s action.
   The following facts, as either alleged in the petition
or undisputed by the parties,2 and procedural history
are relevant to the resolution of the claims on appeal.
The plaintiff’s residence, located on Lakeview Drive in
Farmington, suffered extensive damage prior to 2009,
rendering it uninhabitable for a lengthy period of time.
Delays in rebuilding were occasioned by his insurance
carrier. He filed an action against the carrier, and they
reached a settlement in August, 2011. In July, 2012, a
group of residents in the plaintiff’s neighborhood filed
a complaint with the town manager concerning the
appearance of the plaintiff’s property. Shortly there-
after, a town official notified the plaintiff of the com-
plaint.
   Prior to 2012, the town adopted chapter 88 of the
Code of the Town of Farmington (code) as one of its
municipal ordinances. The provisions of chapter 88
address vacant blighted buildings that adversely affect
property values within the town and that threaten the
health, safety and general welfare of its residents (blight
ordinance). Section 88-4 of the blight ordinance sets
forth procedures for placing properties on a blighted
property list. The ordinance further allows the town
manager, or his designee, to issue citations and to
impose a penalty of not more than $100 per day for
violations of the blight ordinance. Section 88-5 of the
blight ordinance and chapter 91 of the code, titled ‘‘cita-
tion hearing procedure,’’ provide property owners with
an administrative procedure for contesting liability for
the blight citations and assessments.3
   On August 14, 2012, the town council voted to add
the plaintiff’s property to the town’s blighted property
list. The town issued citations and imposed fines from
September 4 through October 15, 2012, in the amount
of $4000. At a hearing held on October 15, 2012, the
building citation hearing officer reduced the amount of
the plaintiff’s fines to $2000 and entered an assessment
in that amount. When the plaintiff failed to pay the
assessed fines, the town placed a municipal real estate
lien on the plaintiff’s property.
   Subsequently, the town issued additional citations
and imposed fines of $100 per day from January 1 to
February 19, 2013. The amount of those fines totaled
$4700. The town placed a second municipal real estate
lien on the plaintiff’s property for his failure to pay the
$4700 assessed by the hearing officer on February 21,
2013. Instead of appealing the assessments entered by
the hearing officer to the Superior Court through the
administrative procedure set forth in the code and Gen-
eral Statutes § 7-152c (g),4 the plaintiff brought an action
alleging a violation of his due process rights and a
taking under the federal and state constitutions, and the
intentional infliction of emotional distress. He sought
declaratory and injunctive relief, damages, and a dis-
charge of the municipal real estate liens. Judge Scholl
granted the town’s motion to dismiss four of the five
counts of the plaintiff’s complaint on the ground that
he failed to exhaust his administrative remedies. Judge
Scholl granted the town’s motion for summary judg-
ment on the remaining count after concluding that the
plaintiff could not collaterally attack the validity of the
assessments underlying the municipal real estate liens.
The plaintiff appealed, and we affirmed the judgment
of the trial court. See Mangiafico v. Farmington, 173
Conn. App. 158,       A.3d     (2017).
   On various dates between September 9, 2013, and
May 27, 2014, the town again issued citations and
imposed fines of $100 per day for the plaintiff’s alleged
violations of the town’s blight ordinance. The fines
totaled $25,800. The plaintiff requested a hearing before
the building citation hearing officer in order to chal-
lenge the factual and legal basis for the citations. By
letter dated September 8, 2014, the town informed the
plaintiff that his request for a hearing was ‘‘premature’’
because the town had not sent him a notice regarding
the issued citations, pursuant to § 88-5 (B) of the code,5
which would commence enforcement of the issued cita-
tions. The letter concluded: ‘‘If the Town chooses to
pursue enforcement of such citations, notice will be
issued in accordance with the ordinance.’’
  On October 6, 2014, the plaintiff commenced the pres-
ent action against the town, seeking judicial review of
the town’s ‘‘alleged assessment’’ pursuant to § 7-152c,6
General Statutes § 7-148aa7 and Practice Book § 23-51.8
On October 31, 2014, the town filed a motion to dismiss
the plaintiff’s action ‘‘because the claims set forth
therein are not ripe for adjudication and the statutory
requirements to enable a Practice Book § 23-51 hearing
have not been met. As a result, the [trial court] lacks
subject matter jurisdiction to hear this case.’’ In support
of its motion, the town filed a memorandum of law and
an affidavit by Kathleen A. Eagan, the town manager.
In her affidavit, the town manager attested that no
notices for any of the citations at issue had been sent
to the plaintiff pursuant to § 7-152c (c),9 that no hearing
officer had been appointed in this matter, that no assess-
ments had been entered with respect to any of the
citations at issue, and that no municipal blight liens had
been recorded by the town regarding those citations.
   The plaintiff filed an opposition to the town’s motion
to dismiss on December 1, 2014. The plaintiff argued
that the matter was ‘‘ripe for review,’’ and that, in any
event, the town ‘‘should be precluded from arguing the
absence of ripeness . . . due to judicial estoppel as a
result of the contrary argument it made regarding the
right to a de novo hearing in a pending 2013 action
involving a different set of citations, where it success-
fully precluded even an injunction, based upon its assur-
ances to the court that the plaintiff possessed the right
to bring a challenge pursuant to § 7-152c.’’ By order
issued February 10, 2015, Judge Robaina denied the
town’s motion to dismiss. The notice of the denial pro-
vided: ‘‘The [town’s] position is inconsistent with its
prior argument in Mangiafico v. Town of Farmington
[Docket No.] CV-13-6045140-S, which was adopted by
the court.’’ On May 1, 2015, Judge Scholl rendered judg-
ment in favor of the plaintiff without trial.10 This
appeal followed.
                             I
   The town’s first claim is that Judge Robaina improp-
erly denied its motion to dismiss for lack of subject
matter jurisdiction. The town argues that the matter
was not ripe for adjudication because the plaintiff was
not entitled to a hearing before the building citation
hearing officer until after the town began enforcement
proceedings with respect to the issued citations by
sending the plaintiff a notice pursuant to § 7-152c (c).
A notice pursuant to § 7-152c (c) would provide the
plaintiff with the opportunity to request a hearing to
contest liability. Following the hearing, the hearing offi-
cer would enter an assessment. The plaintiff, if dissatis-
fied, could then appeal from the assessment to the
Superior Court pursuant to § 7-152c (g).11
   Before addressing the town’s claims on appeal, we
first address an issue raised by the plaintiff in his appel-
late brief and during oral argument before this court.
The plaintiff claims that the town’s appeal is moot
because the town did not send a notice to the plaintiff
pursuant to § 7-152c (c) within twelve months from
the expiration of the final period for the uncontested
payment of fines; see General Statutes § 7-152c (d); and,
therefore, a hearing officer cannot enter assessments
for the citations at issue in this appeal. Because the
town did not pursue the enforcement of those citations
within the requisite time period, the plaintiff argues that
the town ‘‘forfeited any right in the future to schedule
a hearing or collect any of these fines, and neither this
court nor the Superior Court can render a judgment in
its favor.’’
   ‘‘Mootness is a threshold issue that implicates subject
matter jurisdiction, which imposes a duty on the court
to dismiss a case if the court can no longer grant practi-
cal relief to the parties. . . . Mootness presents a cir-
cumstance wherein the issue before the court has been
resolved or had lost its significance because of a change
in the condition of affairs between the parties. . . .
[T]he existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . Mootness . . . rais[es] a question of law over
which we exercise plenary review.’’ (Citation omitted;
internal quotation marks omitted.) Batchelder v. Plan-
ning & Zoning Commission, 133 Conn. App. 173, 180,
34 A.3d 465, cert. denied, 304 Conn. 913, 40 A.3d 319
(2012).
   In the present case, the town appeals from Judge
Robaina’s February 10, 2015 denial of its motion to
dismiss for lack of subject matter jurisdiction. That
interlocutory ruling was not immediately appealable.
‘‘The general rule is that the denial of a motion to dis-
miss is an interlocutory ruling and, therefore, is not a
final judgment for purposes of appeal.’’ (Internal quota-
tion marks omitted.) Cimmino v. Marcoccia, 149 Conn.
App. 350, 354 n.4, 89 A.3d 384 (2014). Accordingly, the
town was required to wait until Judge Scholl rendered
judgment in favor of the plaintiff on May 1, 2015, to
bring its appeal. The town’s issues on appeal are
addressed solely to Judge Robaina’s denial of its motion
to dismiss. If we agree with the town’s claims, which
we do, there is practical relief that we can provide. By
remanding the case to the trial court with direction to
grant the motion to dismiss, and vacating the judgment
rendered by Judge Scholl, the town is afforded its rem-
edy. Even though the town may be time-barred from
pursuing assessments for the citations at issue in this
appeal, our decision will eliminate the judgment against
it from which claims of res judicata or collateral estop-
pel might be asserted in subsequent proceedings
between the parties, if any.12 We conclude that the
town’s appeal is not moot.
   We now address the town’s first claim that Judge
Robaina should have granted its motion to dismiss the
plaintiff’s action for lack of subject matter jurisdiction
because his claims were not ripe for adjudication.13 ‘‘A
motion to dismiss . . . properly attacks the jurisdic-
tion of the court, essentially asserting that the plaintiff
cannot as a matter of law and fact state a cause of
action that should be heard by the court. . . . A motion
to dismiss tests, inter alia, whether, on the face of the
record, the court is without jurisdiction. . . . When a
. . . court decides a jurisdictional question raised by
a pretrial motion to dismiss, it must consider the allega-
tions of the complaint in their most favorable light. . . .
In this regard, a court must take the facts to be those
alleged in the complaint, including those facts necessar-
ily implied from the allegations, construing them in a
manner most favorable to the pleader.’’ (Internal quota-
tion marks omitted.) Manifold v. Ragaglia, 94 Conn.
App. 103, 117, 891 A.2d 106 (2006).
   The town argues that the plaintiff’s claims in its peti-
tion were not justiciable because no assessments had
been entered by a hearing officer and, therefore, the
claims were not ripe for adjudication. The issue of ripe-
ness implicates the court’s subject matter jurisdiction.
Chapman Lumber, Inc. v. Tager, 288 Conn. 69, 85, 952
A.2d 1 (2008); Hamilton v. United Services Automobile
Assn., 115 Conn. App. 774, 781, 974 A.2d 774, cert.
denied, 293 Conn. 924, 980 A.2d 910 (2009). ‘‘[J]usticia-
bility comprises several related doctrines, namely,
standing, ripeness, mootness and the political question
doctrine, that implicate a court’s subject matter jurisdic-
tion and its competency to adjudicate a particular mat-
ter. . . . Justiciability requires (1) that there be an
actual controversy between or among the parties to the
dispute . . . (2) that the interests of the parties be
adverse . . . (3) that the matter in controversy be
capable of being adjudicated by judicial power . . .
and (4) that the determination of the controversy will
result in practical relief to the complainant. . . .
Finally, because an issue regarding justiciability raises
a question of law, our appellate review is plenary.’’
(Citation omitted; internal quotation marks omitted.)
Cadle Co. v. D’Addario, 111 Conn. App. 80, 82, 957 A.2d
536 (2008).
   ‘‘[T]he rationale behind the ripeness requirement is
to prevent the courts, through avoidance of premature
adjudication, from entangling themselves in abstract
disagreements . . . . Accordingly, in determining
whether a case is ripe, a trial court must be satisfied
that the case before [it] does not present a hypothetical
injury or a claim contingent upon some event that has
not and indeed may never transpire.’’ (Internal quota-
tion marks omitted.) Id., 82–83. ‘‘[R]ipeness is a sine qua
non of justiciability . . . .’’ (Internal quotation marks
omitted.) Milford Power Co., LLC v. Alstom Power,
Inc., 263 Conn. 616, 624, 822 A.2d 196 (2003).
   In the present case, there is a statutory procedure
for contesting liability for assessments entered by a
hearing officer for blight ordinance violations. As pre-
viously noted, the provisions set forth in chapters 88
and 91 of the code are the same in all material respects
to the provisions set forth in § 7-152c. We must deter-
mine whether the plaintiff followed the requisite admin-
istrative procedure when he filed his ‘‘Petition to
Reopen Assessment’’ in the Superior Court. ‘‘Appeals
to courts from administrative agencies exist only under
statutory authority. . . . A statutory right to appeal
may be taken advantage of only by strict compliance
with the statutory provisions by which it is created.
. . . Such provisions are mandatory, and, if not com-
plied with, the appeal is subject to dismissal.’’ (Empha-
sis in original; internal quotation marks omitted.)
Lawson v. Commissioner of Motor Vehicles, 134 Conn.
App. 614, 619, 39 A.3d 1174, cert. denied, 305 Conn. 914,
47 A.3d 388 (2012).
   General Statutes § 7-148 (c) (7) (H) (xv) grants a
municipality the power to make and enforce regulations
for the prevention and remediation of housing blight
and to prescribe civil penalties for the violation of such
regulations of not less than ten or more than $100 for
each day that a violation continues. If such civil penal-
ties are prescribed, the municipality must adopt a cita-
tion hearing procedure in accordance with the statutory
requirements of § 7-152c. Pursuant to that statutory
authorization, the town enacted chapters 88 and 91 of
the code.
   The town council voted to add the plaintiff’s property
to the town’s blighted property list. Thereafter, the town
issued citations and imposed fines of $100 per day for
the plaintiff’s alleged violations of the town’s blight
ordinance. With respect to citations issued prior to Sep-
tember 9, 2013, the town commenced enforcement pro-
ceedings by sending the plaintiff written notice
pursuant to § 7-152c (c). See footnote 9 of this opinion.
The plaintiff did not opt to admit liability pursuant to
§ 7-152c (d). See footnote 11 of this opinion. Instead,
the plaintiff requested hearings, a hearing officer was
appointed, and the hearing officer entered assessments.
The plaintiff failed to appeal those assessments through
the administrative procedure set forth in the code and
§ 7-152c (g). See Mangiafico v. Farmington, supra, 173
Conn. App. 158. The town placed liens on the plaintiff’s
property when he failed to pay those assessments. See
footnote 7 of this opinion.
   The citations and fines at issue in this appeal are
those imposed on various dates between September 9,
2013, and May 27, 2014. Unlike the previous citations,
however, the town did not send the plaintiff a notice
pursuant to § 7-152c (c), which would have commenced
enforcement proceedings. The town had twelve months
from the expiration of the period for the uncontested
payment of the imposed fines in which to send the
plaintiff a notice informing him of the allegations
against him, the amount of the fines due, his ability to
contest liability before a citation hearing officer, and,
upon failure to request a hearing, the entering of assess-
ments against him. Id. That notice never was sent.
Accordingly, following the expiration of the time period
set forth in § 7-152c (c), the town lost its ability to seek
assessments and enforce the citations issued between
September 9, 2013, and May 27, 2014.
   Nevertheless, even though he had not received a § 7-
152c (c) notice, the plaintiff requested a hearing to
contest liability. The town responded in its September
8, 2014 letter that the plaintiff’s request for a hearing
was premature because the town had not commenced
enforcement proceedings. The plaintiff then brought
the present action by filing a petition to reopen assess-
ments pursuant to § 7-152c (g). That statutory provision,
however, provides for an appeal from ‘‘an assessment
[that] has been entered . . . .’’ Here, no hearing officer
had been appointed and no assessments had been
entered.14 The plaintiff did not comply with the statutory
administrative procedure and, accordingly, the Superior
Court lacked jurisdiction over his administrative
appeal.
   The plaintiff’s claims, as set forth in his petition, were
not ripe for adjudication because they were contingent
upon an event that never transpired. The town did not
seek enforcement of the citations at issue and the time
for doing so has expired.15 The plaintiff’s claims, there-
fore, are not justiciable, the trial court lacked jurisdic-
tion to entertain them, and the court should have
granted the town’s motion to dismiss.
   The plaintiff argues, however, that the town should
be judicially estopped from raising a ripeness claim
because it took inconsistent positions with respect to
enforcement of the citations issued and fines imposed
prior to September 9, 2013. See Mangiafico v. Farm-
ington, supra, 173 Conn. App. 158. ‘‘Typically, judicial
estoppel will apply if: 1) a party’s later position is clearly
inconsistent with its earlier position; 2) the party’s for-
mer position has been adopted in some way by the court
in the earlier proceeding; and 3) the party asserting the
two positions would derive an unfair advantage against
the party seeking estoppel. . . . We further limit judi-
cial estoppel to situations where the risk of inconsistent
results with its impact on judicial integrity is certain.’’
(Internal quotation marks omitted.) Assn. Resources,
Inc. v. Wall, 298 Conn. 145, 170, 2 A.3d 873 (2010).
   In Judge Robaina’s ruling denying the town’s motion
to dismiss, he stated: ‘‘The [town’s] position is inconsis-
tent with its prior argument in Mangiafico v. Town of
Farmington [Docket No.] CV-13-6045140-S, which was
adopted by the court.’’ The town claims that that deter-
mination was erroneous, and we agree. As discussed
previously in this opinion, the prior proceeding was
procedurally different because the town sent the plain-
tiff a § 7-152c (c) notice and, thereby, commenced
enforcement proceedings against him. The plaintiff
requested hearings, a hearing officer was assigned, and
the hearing officer entered assessments. Accordingly,
an appeal pursuant to § 7-152c (g) would have been
appropriate to contest those assessments. Here, with
respect to the citations at issue, the town did not com-
mence enforcement proceedings with a § 7-152c (c)
notice, a hearing officer was not assigned to review
those citations, and no assessments were entered by a
hearing officer. Therefore, the town’s claim that the
appeal procedure set forth in § 7-152c (g) was not avail-
able under these circumstances was correct and was
not inconsistent with its prior position.
  The judgment in favor of the plaintiff is vacated and
the case is remanded with direction to grant the defen-
dant’s motion to dismiss and to render judgment dis-
missing the plaintiff’s action.
      In this opinion the other judges concurred.
  1
     See our decision in the plaintiff’s related appeal, which was released on
the same date as this opinion. Mangiafico v. Farmington, 173 Conn. App.
158,      A.3d     (2017).
   2
     ‘‘[L]ack of subject matter jurisdiction may be found in any one of three
instances: (1) the complaint alone; (2) the complaint supplemented by undis-
puted facts evidenced in the record; or (3) the complaint supplemented by
undisputed facts plus the court’s resolution of disputed facts.’’ (Internal
quotation marks omitted.) Conboy v. State, 292 Conn. 642, 651, 974 A.2d
669 (2009).
   3
     The procedures for challenging assessments for blight violations, as set
forth in chapters 88 and 91 of the code, are the same in all material respects
to the provisions set forth in General Statutes § 7-152c, titled ‘‘Hearing
procedure for citations.’’
   4
     See footnote 6 of this opinion.
   5
     Section 88-5 (B) of the code is the same in all material respects to the
provisions set forth in General Statutes § 7-152c (c). See footnote 9 of
this opinion.
   6
     General Statutes § 7-152c (g) provides: ‘‘A person against whom an
assessment has been entered pursuant to this section is entitled to judicial
review by way of appeal. An appeal shall be instituted within thirty days of
the mailing of notice of such assessment by filing a petition to reopen
assessment, together with an entry fee in an amount equal to the entry fee
for a small claims case pursuant to [General Statutes §] 52-259, at a superior
court facility designated by the Chief Court Administrator, which shall entitle
such person to a hearing in accordance with the rules of the judges of the
Superior Court.’’
   7
     General Statutes § 7-148aa provides: ‘‘Any unpaid penalty imposed by a
municipality pursuant to the provisions of an ordinance regulating blight,
adopted pursuant to subparagraph (H) (xv) of subdivision (7) of subsection
(c) of section 7-148, shall constitute a lien upon the real estate against which
the penalty was imposed from the date of such penalty. Each such lien may
be continued, recorded and released in the manner provided by the general
statutes for continuing, recording and releasing property tax liens. Each
such lien shall take precedence over all other liens filed after July 1, 1997,
and encumbrances except taxes and may be enforced in the same manner
as property tax liens.’’
   8
     Practice Book § 23-51 provides: ‘‘(a) Any aggrieved person who wishes
to appeal a parking or citation assessment issued by a town, city, borough
or other municipality shall file with the clerk of the court within the time
limited by statute a petition to open assessment with a copy of the notice
of assessment annexed thereto. A copy of the petition with the notice of
assessment annexed shall be sent by the petitioner by certified mail to the
town, city, borough or municipality involved.
   ‘‘(b) Upon receipt of the petition, the clerk of the court, after consultation
with the presiding judge, shall set a hearing date on the petition and shall
notify the parties thereof. There shall be no pleadings subsequent to the
petition.
   ‘‘(c) The hearing on the petition shall be de novo. There shall be no right
to a hearing before a jury.’’
   9
     General Statutes § 7-152c (c) provides in relevant part: ‘‘Any such munici-
pality, at any time within twelve months from the expiration of the final
period for the uncontested payment of fines, penalties, costs or fees for any
citation issued under any ordinance adopted pursuant to section 7-148 . . .
for an alleged violation thereof, shall send notice to the person cited. Such
notice shall inform the person cited: (1) Of the allegations against him and
the amount of the fines, penalties, costs or fees due; (2) that he may contest
his liability before a citation hearing officer by delivering in person or by
mail written notice within ten days of the date thereof; (3) that if he does
not demand such a hearing, an assessment and judgment shall be entered
against him; and (4) that such judgment may issue without further
notice. . . .’’
    10
       The parties agree that the town presented no evidence on May 1, 2015,
which was the scheduled date of the hearing on the plaintiff’s petition.
    11
       A cited person also has the option of admitting liability pursuant to § 7-
152c (d). General Statutes § 7-152c (d) provides in relevant part: ‘‘If the
person who is sent notice pursuant to subsection (c) of this section wishes
to admit liability for any alleged violation, he may, without requesting a
hearing, pay the full amount of the fines, penalties, costs or fees admitted
to in person or by mail to an official designated by such municipality.
Such payment shall be inadmissible in any proceeding, civil or criminal, to
establish the conduct of such person or other person making the payment.
Any person who does not deliver or mail written demand for a hearing
within ten days of the date of the first notice provided for in subsection (c)
of this section shall be deemed to have admitted liability, and the designated
municipal official shall certify such person’s failure to respond to the hearing
officer. The hearing officer shall thereupon enter and assess the fines, penal-
ties, costs or fees provided for by the applicable ordinances . . . .’’
    12
       Moreover, even if we were to conclude that the appeal is now moot,
we agree with the town’s argument that the order it seeks to have reviewed
is ‘‘capable of repetition, yet evading review.’’ Loisel v. Rowe, 233 Conn.
370, 660 A.2d 323 (1995). ‘‘First, the challenged action, or the effect of the
challenged action, by its very nature must be of a limited duration so that
there is a strong likelihood that the substantial majority of cases raising a
question about its validity will become moot before appellate litigation can be
concluded. Second, there must be a reasonable likelihood that the question
presented in the pending case will arise again in the future, and that it will
affect either the same complaining party or a reasonably identifiable group
for whom that party can be said to act as surrogate. Third, the question
must have some public importance.’’ Id., 382.
    13
       The plaintiff argues that we should decline to review the town’s claim
because it did not provide an adequate record on appeal. According to the
plaintiff, the town should have provided a transcript of the May 1, 2015
proceeding wherein Judge Scholl rendered judgment for the plaintiff without
trial. We are not persuaded. The town appeals solely from Judge Robaina’s
rulings on its motion to dismiss. It is a jurisdictional issue, i.e., a question
of law over which we exercise plenary review. Accordingly, the record is
adequate for review of the town’s claim.
    14
       The statute expressly provides that it is the citation hearing officer who
enters the assessments for the ordinance violations. See General Statutes
§ 7-152c (d), (e), and (f).
    15
       The plaintiff seems to argue that the town was somehow required to
send the § 7-152c (c) notice in order to ‘‘grant him an opportunity to contest’’
the citations. Similar arguments have failed when a party has argued that
a town is required to institute actions or proceedings to enforce its zoning
regulations. See Greenfield v. Reynolds, 122 Conn. App. 465, 472–73, 1 A.3d
125 (enforcement of zoning regulations is a discretionary act), cert. denied,
298 Conn. 922, 4 A.3d 1226 (2010). Simply put, the statutory provisions of
§ 7-152c do not require the town to commence enforcement proceedings
on all issued citations. If, as argued by the plaintiff, the procedure is unfair,
it is within the province of the legislature to amend the statutory provisions.